Forster v Novic (2015 NY Slip Op 03406)





Forster v Novic


2015 NY Slip Op 03406


Decided on April 23, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 23, 2015

Sweeny, J.P., Andrias, Manzanet-Daniels, Clark, JJ.


14914 303301/12

[*1] Ray Forster, Plaintiff-Appellant,
vAlexandru Novic, et al., Defendants-Respondents.


Raskin & Kremins, LLP, New York (Michael Kremins of counsel), for appellant.
Baker, McEvoy, Morrissey & Moskovits, P.C., Brooklyn (Robert D. Grace of counsel), for Alexandru Novic and Mohammad Islam, respondents.
Russo, Apoznanski & Tambasco, Melville (Yamile Al-Sullami of counsel), for Carlos Chavez and Robert Chavez, respondents.

Order, Supreme Court, Bronx County (Lucindo Suarez, J.), entered on or about December 2, 2013, which granted defendants' motions for summary judgment dismissing the complaint as against them on the issue of serious injury within the meaning of Insurance Law § 5102(d), unanimously affirmed, without costs.
Defendants established prima facie that plaintiff did not sustain "significant disfigurement" (Insurance Law § 5102[d]) as a result of the motor vehicle accident. Their plastic surgeon described the scar on plaintiff's forehead as "well healed" and "barely perceptible," and their neurologist noted that the scar was "hardly visible"; a photograph taken by the plastic surgeon bears out these descriptions (see Christopher V. v James A. Leasing, Inc., 115 AD3d 462 [1st Dept 2014]; Sidibe v Cordero, 79 AD3d 536 [1st Dept 2010]). In opposition, plaintiff failed to submit a recent photograph of the scar to rebut defendants' showing (see Aguilar v Hicks, 9 AD3d 318 [1st Dept 2004]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 23, 2015
CLERK